DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s response filed December 20, 2021 is acknowledged.
Claims 1-3 are pending in the application.
Claims 1-3 are examined below.
Based on a comparison of the PGPub US 2020/0342455 A1 with applicant’s originally submitted specification, the PGPub appears to be a fair and accurate record of the applicant’s specification. Therefore, references to applicant’s specification will typically be made by this examiner as references to the PGPub. Unless otherwise noted, references to applicant’s specification as published via PGPub will be in the format [####], and references to applicant’s specification as filed will be in the format ¶## or by page and line number.
The notations in the immediately preceding paragraph apply to any future Office actions from this examiner.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Information Disclosure Statement
The attached information disclosure statements are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: where applicant recites “AP” in line 12, it appears that applicant intends to recite “API” or similar. 
Claim 1 is objected to because of the following informalities: where applicant recites “the first payers” in line 13, it appears that applicant intends to recite “the first payer” or similar. 
Claim 1 is objected to because of the following informalities: where applicant recites “the claims file” in lines 11 and 19, it appears that applicant intends to recite “the healthcare claims file” or similar. 
Claims 2 and 3 are objected to for reasons similar to those discussed in the three immediately preceding paragraphs.
Claim 1 is objected to because of the following informalities: where applicant recites “enabeling” in line 16, it appears that applicant intends to recite “enabling” or similar. 

Drawings
The drawings filed on June 28, 2019 are objected to under 37 CFR 1.83(a). The drawings appear inconsistent with the text of the specification. For example, in Fig. 5, the hash 528 is shown moving from the payer chart review UI 530 to machine 2: port 2. However, the text of the specification indicates the opposite (“payer chart review UI receives the hash 528 as an input via machine 2:port 2 524,” [0057]). Note that this is only an example of what is inconsistent between the drawings and the specification, and resolution of this example may not obviate the objection. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, applicant’s recitation “enabeling a first payer to send GET requests comprising parameters to query all documented medical records from the blockchain, the parameters comprising the payer ID and the hash key, wherein the hash key is obtained from the claims file” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear what is required by the function of enabling. On one hand, under the broadest reasonable interpretation of the claim, enabling could be as little as allowing or not preventing performance of the remainder of the recitation. On the other hand, claims are interpreted with an eye toward giving effect to all terms in the claim, and this would require more but what more is still unclear. For the purposes of determining patent eligibility and comparison with the prior art, the examiner is adopting the former interpretation.
Claims 2 and 3 contain language similar to the recitation in claim 1 discussed in the immediately preceding paragraph, and claims 2 and 3 are rejected for reasons similar to those discussed above.
Regarding claim 1, applicant’s recitation “a healthcare claims file involving a submitter and a payer that has subscribed to a blockchain” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear whether both the submitter and the payer are required to be subscribed to the blockchain. On one hand, the singular “has”. Implies only the payer must be subscribed to the blockchain. On the other hand, [0054] implies that both must be subscribed for the 
Claims 2 and 3 contain language similar to the recitation in claim 1 discussed in the immediately preceding paragraph, and claims 2 and 3 are rejected for reasons similar to those discussed above.
Regarding claim 1, applicant’s recitation “add a hash key generated upon insertion of the healthcare claims file pointer into a blockchain to the claims file” would have been unclear to a person having ordinary skill in the art at the time of the invention. The generation of the hash key does not appear to be a function of the claimed system, and it is unclear what limitation this generation places on the remainder of the claim.
Claims 2 and 3 contain language similar to the recitation in claim 1 discussed in the immediately preceding paragraph, and claims 2 and 3 are rejected for reasons similar to those discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, as understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Witchey (US 2015/0332283 A1) in view of Latorre (US 2020/0211409 A1) in further view of Raduchel (US 2017/0161439 A1).
Witchey discloses as follows:
Claim
Limitation
Witchey
1,2,3
A system for providing a financial/clinical data interchange, the system comprising:
Fig. 1 and associated text

a processor; and
PROCESSOR 4020 in Fig. 4 and associated text

a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to:
MEMORY 4010 and PERSISTENT STORAGE 4070 in Fig. 4 and associated text

  receive a selection of clinical information types for a healthcare claims file involving a submitter and a payer that has subscribed to a blockchain;
"the interface accepts a user selected validity token" [0053]. Although Witchey fails to explicitly recite that the selection is "of clinical information types for a claims file," this recitation amounts to nonfunctional descriptive material, as it does not appear to affect how the claimed invention functions. Thus this descriptive material will not distinguish the claimed invention form the prior art in terms of patentability.

  construct a healthcare claims file pointer to be inserted into the blockchain;
"each validity block in the blockchain includes data representing each healthcare transaction, which could be read by a browser as discussed above. Such healthcare data can take on a broad spectrum of information beyond the time stamps or tokens discussed previously. In addition, each transaction can comprise pointers to EMRs or genomic data that were used within respect to the transactions. The pointers could include human readable pointers, perhaps a file names, file handles, URLs, URIs, or other type of text-based address. In some scenarios, the pointers could comprise document object identifiers (DOIs; see URL www.doi.org), which point to documents. More preferred pointers represent pointers to permanent references that index to supporting evidence, documents, EMRs, or other types of documents throughout time. In some embodiments, the pointers reference an indexing system, which then resolves the pointer address to the actual location for such documents" [0069]

  authenticate a first payer to use a blockchain UI or API, wherein authenticating the first payer comprises validating the first payer by verifying a first payer 


  enabeling a first payer of the payers to
"healthcare tokens can be received over a network ... through an API call" [0043]

    send GET requests comprising parameters to query all documented medical records from the blockchain,


    the parameters comprising the payer ID and the hash key,


    wherein the hash key is obtained from the claims file



Regarding constructing a healthcare claims file pointer, Witchey fails to explicitly disclose construction of the pointer, however, the pointer exists (see [0069]), and therefore must be constructed in some fashion. And there are only a limited number of locations where the pointer could be constructed (within the system of Witchey or without). Therefore, construction of the pointer within the system of Witchey would have been obvious because “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc.
Witchey fails to explicitly disclose but Latorre teaches adding a hash key generated upon insertion of the healthcare claims file pointer into a blockchain to the claims file ("Data is sent to the user, certified in blockchain and, additionally, anonymised and stored in a FHIR cloud system for research purposes" [0041]; this hash can be stored in the system" [0076]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Witchey to include storage of the hash key of Latorre in order to achieve the predictable result of further linking the data to the blockchain.
Witchey/Latorre fails to explicitly disclose but Raduchel teaches authenticating a first payer to use a blockchain UI or API, wherein authenticating the first payer comprises validating the first payer by verifying a first payer identification, the hash key, and a first payer identification hash key combination ("The first and second requests may include any combination of authentication information, such as machine tokens, passwords, identifiers, encryption techniques, encoding, etc." [0155]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Witchey/Latorre to include the authentication of Raduchel in order to achieve the predictable result of improving security.

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cella (US 2019/0340013 A1) discloses a transaction system using a distributed ledger.
Eichel (US 2021/0097602 A1) discloses a blockchain transaction system including storing pointers to data on-chain using an API ([0063]).

Response to Amendments and Arguments
The Alice 101 rejection is withdrawn in response to applicant’s argument and amendment.
The 112(a) rejections of the claims are withdrawn in response to applicant’s amendment.
The 112(b) rejection due to lack of antecedent basis is withdrawn in response to applicant’s amendment.
The 112(b) rejection due to steps/functions not explicitly performed by the claimed system/method/CRM has been modified in response to applicant’s amendment.
Applicant’s arguments regarding the prior art are moot in view of the new rejection above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
References considered pertinent to applicant’s disclosure are listed on form PTO-892. All references listed on form PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685